 440DECISIONSOF NATIONALLABOR RELATIONS BOARDCarolina Freight Carriers CorporationandLouisReuterandHaroldA. Carey, Jr. Cases 5-CA-14097 and 5-CA-1432010 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 12 March 1984 Administrative Law JudgeIrwin H. Socoloff issued the attached decision. TheCharging Party filed exceptions and a supportingbrief.The General Counsel filed exceptions, a sup-porting brief, and a motion to remand and reopenthe record. The Respondent filed a briefin answerto the exceptions of the Charging Party and theGeneral Counsel.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On 18 October 1984 the National Labor Rela-tions Board issueda Notice to Show Cause' whythe Board should not adopt the decision and orderissued by the judge. Both the Respondent and theGeneral Counsel filed memoranda in response tothe Notice to Show Cause. Thereafter, the GeneralCounsel moved for revocation of deferral, sever-ance of allegations, and remand to the judge,which motion the Respondent opposed.The Board has considered the decision and therecord in light of the exceptions,briefs, responsesto the Notice to Show Cause, the motion, and thememoranda in opposition to the motion and has de-cided to affirm the judge's rulings,findings, andconclusionsand to adopt the recommendedOrder.2DECISIONSTATEMENT OF THE CASEIRwIN H. SocoLoFF,Administrative Law Judge. Oncharges filed on February 22 and May 6, 1982, by LouisReuter and Harold A.Carey Jr., individuals,againstCarolina Freight Carriers Corporation (the Respondent),theGeneral Counsel of the National Labor RelationsBoard,by the Regional Director for Region 5, issued anamended consolidated complaint dated July 30, 1982, al-leging violations by the Respondent of Section 8(a)(3)and (1) and Section2(6) and (7)of the National LaborRelationsAct.Respondent,by its answer,denied thecommission of any unfair labor practices.Pursuant to notice,trialwas held before me in Balti-more,Maryland,on November 8 and 9, 1982, and onJanuary 3, 4, and 5, 1983, at which the General Counsel,ChargingPartyReuter,and the Respondent were repre-sented by counsel and were afforded full opportunity tobe heard,to examine and cross-examine witnesses, and tointroduce evidence.Thereafter,the parties filed briefswhich have been duly considered.On the entire record in this case, and from my obser-vations ofthe witnesses,I make the followingFINDINGS OF FACTI.JURISDICTIONThe Respondent,a North Carolina corporation, main-tains an office and place of business in Elkridge, Mary-land,whereit is engaged in the interstatetransportationof freight.During the 12-month period preceding issu-ance of the complaint,a representative period, it derivedgross revenues in excess of $50,000 from the transporta-tion of freight and commodities between the State ofMaryland and points located outside that State. I findthat Respondent is an employer engaged in commerce,and in operations affecting commerce,within the mean-ing of Section 2(2), (6), and (7) of the Act.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent, CarolinaFreight Carriers Corporation, Elkridge, Maryland,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Order.1Chairman Dotson stated to the Notice to Show Cause that he wouldadopt the judge'sdecisionwithout issuing the Notice to Show CauseMembers Johansen and Babson were not members of the Board when theNotice to Show Cause issued Member Babson is of the view that theBoard'sNotice to Show Cause was improvidently issued2In view of our decision,the General Counsel'smotion is deniedHarvey A.Holzman,Esq.,andAlbertW. Palewicz Esq.,for the General Counsel.Melvin R.Manning,Esq.,ofRichmond,Virginia,for theRespondent.Joseph Keffer,Esq.,of Washington,D.C., for the Charg-ing Party Reuter.II.LABOR ORGANIZATIONFreight Drivers and Helpers Union No. 557, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (theUnion),isa labor organizationwithin themeaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent's Elkridge(Baltimore area)facilityfunctions, essentially,as a relay terminal,that is, it re-ceives freight from the Company's places ofbusiness lo-cated in the Southern United States and, then, dispatchesthat freight,using its Baltimoredrivers, to points in theNortheast. The Baltimore drivers, on their return trips,bring loads to their home terminal, where the freight isrelayed to trucks bound for the Southern United States.The Respondent employs,atBaltimore, some47 over-the-road drivers, in addition to its local drivers, and bothgroups are represented by the Union and covered by a281NLRB No. 69 CAROLINAFREIGHT CARRIERScollective-bargaining agreement containinggrievance-ar-bitration provisions.The Baltimore over-the-road drivers receiveassign-mentsreferred to as "turns" and "layovers." Turns is theterm used to describe dispatches to areas geographicallyclose enoughto Baltimore, such as New Jersey, Pennsyl-vania,and New York City,as to permitthe driver toreturn toBaltimoreon thesameday, or same tour ofduty.Dispatches to more distantplaces, such as Massa-chusetts, Providence, RhodeIsland,and Hartford, Con-necticut, are termed layovers because the driver is re-quired to sleep at an out-of-town location before return-ing to the home terminal. As the driversare paid on amileage basis,the layover dispatches generally providegreater earningopportunities and, for thatreason, arepreferred by some drivers. Other drivers prefer "turns"so that they will be able to return home after completingthe run. Generally, drivers are dispatched,as available,to transport loads, as they come in to the terminal, on afirst-in, first-out basis.Under this system, drivers receiveboth turn and layover dispatcheson an at-random basis.However, eight over-the-road drivers, on a senioritybasis,have been awarded "bid runs," that is,permanentruns,turns, to specified locationson a regularschedule.Drivers are required, by Department of Transportationregulations, and company policy, to maintain logs oftheir activities while in a work status. The daily logs uti-lizedby the Respondent's drivers cover a 24-hourperiod, from noon of one day to noon of the next. Thesedocuments reflect the driver's statusfor each 15-minuteperiod, as (a) off-duty; (b) sleeper berth; (c) on-duty notdriving or; (d) on-duty driving. The driver's daily logmust be kept current to the last change of dutystatus,for example, an entry must be made when a driver fin-ishes a lunchbreak (off-duty) and starts to drive his vehi-cle (on-duty driving). Until the summer of1981, the Bal-timore drivers, uniformly, had not made log entries forthe time spent in updating their logs, or in closing outone day's log and beginninganother.In thiscase, the General Counsel contends that in thefallof 1981, the Respondent violated Section 8(a)(1) ofthe Act when it issued letters of warning to, and im-posed 1-day suspensions on, the Charging Parties, in re-sponse to their actions, in concert with other employees,of stopping their vehicles at or around the noon hour forthe purpose of updating their logs and loggingsaid timeas on-duty not driving. The General Counsel furtherclaimsthat during the period August 25, 1981, to March1,1982, the Respondent violated Section 8(a)(3) of theAct by refusing to allow Charging Party Reuter tempo-rarily to substitute for an absent bid run driver. Finally,theGeneral Counsel asserts that, between August 25,1981, and February 25, 1982, the Respondent discrimi-nated against Reuter, in violation of Section 8(a)(3), byassigninghim fewer layover runs than were assigned toother drivers. The Respondentdeniesthe unfair laborpractice allegations and, further,assertsthat "the allega-tions contained in the Amended Consolidated Complaintare proper for deferral underSpielbergMfg.Co.,112NLRB 1080 (1955) andCollyer InsulatedWire,192NLRB 837 (1971)."441B. Facts'On August 19, 1981, employee Jack Myerovitz re-ceived a "letter of information" from his supervisor,Donald Merritt,statingthat the employeewas "logging1/4 hour as on duty not driving time each day at noonwhen you are on the roadas `updatinglogs.' This . . . isnot required and any furtherinstancesof this occurringwill . . . resultin disciplinary action being taken." Theletterwasin responseto the practice adopted by Myero-vitz of stopping his vehicle about thenoonhour to closeout 1 day's log and beginanother, and recording thetime so spentas 15 minutes,on-duty not driving, updat-ing logs.2Myerovitz then discussed the matter with hissteward, Reuter, and with employee Harold Carey, andthe three drivers agreed that Myerovitz' action was aproper one and that all three of them would, thereafter,engage inthat practice. Contrary to the position of theirsupervisor,Merritt, that the stopwas a waste of time,the employees voiced the opinion that Department ofTransportation (DOT) regulations require thatallnon-driving, job-related activities be recorded, and that stop-pingat noon to close one log and begin another was nec-essary to comply with the DOT requirement that logs bekept current to the last change of duty status. The threeemployees sought and received oral and written state-ments on the matter from DOT and they interpretedsame as supportingtheir position. Thus, on October 21,1981,DOT answered a Reuter inquiry with a letter stat-ing that "all time spent preparing a log, including thecompletion of one logand startinga new log, in order tocomply with the requirement to be current to the lastchange of duty status, is to be logged on duty not driv-ing."In the latter months of 1981, Merritt sent to Reuterand Carey, letters of information concerning this matter,warning letters, and, finally, letters announcing the impo-sition of 1-day suspensions.' Reuter and Carey filed con-tractual grievances which resulted in arbitration proceed-ingsbefore the Joint Maryland District of ColumbiaArea Committee. On January 6, 1982, that body issueditsdecision on the Reuter grievance that, "based uponthe facts presented the claim of the Union is denied." OnMarch 3, the Committee similarly disposed of the Careygrievance.' The record in thiscase is silentconcerning1The factfinding contained herein are based on a composite of docu-mentary and testimonial evidence introduced at trial.I have resolved tes-timonial conflicts in favor of the factual accounts offered by employeesLouis Reuter and Jack Myerovitz, both of whom impressed me as honestand forthright and in possession of a clear recollection of events, asagainst the vaguer narrations offeredby LineHaul Relay ManagerDonald Merritt and District Manager David Morin.PEmployees log an activity consuming 7-1/2 minutesto 22-1/2 min-utes as a 15-minute period.An activitytaking less than 7-1/2 minutes isnot recorded at all.9Myerovitz also received a formal warning letter and, thereafter,ceased to engage in thisactivity.*The Committee apparently agreed with the Respondent's positionthat DOT regulations do not require a stop for the purpose of closing out1day's log and beginning another, that that matter need not be attendedto until thedriver's next change of duty status,and, in any event, anentry for this activity need not be made. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe question of whether evidence of the concerted natureof the activities engaged in by Reuter and Carey waspresented to, and considered by, the Committee.The General Counsel's contention of discriminationagainst Reuter,by assignment to him offewerlayoverruns than were assigned to other drivers, is based on thesubstantial credited record evidence in this case that Re-spondent harbored ill will toward that employee of hisunion activities,in particular,his action as a steward,"and statistical evidence showing that Reuter,during therelevant period,was assigned a relatively small numberof preplanned layover runs.While dispatch proceduresare governedby the collective-bargaining agreement,and a subsequent memorandum of understanding be-tween the parties, and, too, the collective-bargainingagreement contains broad antidiscrimination provisions,"Reuter did not file a grievance concerning this matter.The Respondent has expressed its willingness to arbitratethe dispute.The General Counsel's further claim that the Respond-ent acted unlawfully when it refused to allow Reuter tosubstitute for a bid run driver, who, due toillness,wasabsent from work a substantial period, at a time whenReuter was the most seniordriverwho had not beenawarded a bid run, is based on the evidence of animusand a claimed past practice,disputedby theRespondent,of awarding a temporary bid run in these circumstances.'Again Reuter did not file a grievance concerning thematter.The Respondent is willing to take the matter toarbitration.C. ConclusionsThe Board's recent decisioninOlin Corp.,268 NLRB573 (1984),mandates that I not consider the 8(a)(1) issueon its meritsbut, rather, defer to thearbitration awardsSThat evidence includes Reuter'scredited testimony that,inApril1980 and,again,inAugust of that year, District Manager Morin mterro-gated hun concerning the employee's activities in seeking a new electionfor the position of shop steward. Morin told Reuter that there was noneed for an election as the then-incumbent steward was doing a fine joband that whether Reuter was granted a requested leave of absence de-pended on the employee's willingness to "scratch"Morin's back.In Sep-tember 1981, after Reuter had been elected steward of the over-the-roaddrivers,Morin told him that what was wrong with him was that he,Reuter,was "all union."At trial,Morin testified that Reuter"had hisnose ina lot oflocal affairs"that were not his concern8Art 21 of the contract provides "Any employee member of theUnion acting in any official capacity whatsoever shall not be discnmmat-ed against for his acts as such officer of the Union.nor shall there beany discrimination against any employee because of union membership oractivities."rThe Respondent denies that there was a practice of awarding tempo-rarybid runs to fill the assignments of absent bid run drivers.The Gener-alCounsel,to support the contention that a practice existed,introducedevidence that,in 1980, when bid run driver Allen Chamelin was absentfrom work for 3 or 4 months,a temporary bid run was awarded Thus,the General Counsel argues, absent discriminatory motives, the Respond-ent, pursuant to the Chamelin precedent, would have awarded a tempo-rary bid run when,during the August 25, 1981, to March 1,1982 period,bid run driver David Hare was absent from work The Respondent dis-tinguishes the two situations Chamelin was absent for a time for reasonsother than illnessHare's absence was due to illness and at no time duringthe period of his sickness did the Respondent anticipate that a lengthyperiod would elapse before his return to work Therefore,the Respond-ent decided not to award a temporary bid run,despite Reuter's requeststhat it do so and, instead,placed the trips constituting that run into theoverall pool of runsof the JointAreaCommitteewhich,as noted,dispose ofthe grievances of Reuterand Carey overthe suspensionsreceived by them because of their noon logging prac-tices.InOlin,the Board refined its policy of deferral toarbitration awards, pursuant to the grievance procedurecontained in the parties'collective-bargaining agreement,inwhich the proceedings appear to have been fair andregular, all parties have agreed to be bound, and the de-cision of the arbitrator is not clearly repugnant to thepurposes and policies of theAct.8 TheBoard stated (at574):We would find that an arbitrator has adequately co-sidered the unfair labor practice if (1) the contrac-tual issueisfactually parallel to the unfair laborpracticeissue,and (2) the arbitrator was presentedgenerallywith the facts relevant to resolving theunfair labor practice.It further concluded that it would not find an award"clearlyrepugnant"unless the award is "palpablywrong," that is,not susceptible to an interpretation con-sistentwith the Act. Finally, the Board ruled inOlinthatthe party seeking to have the Board reject deferral, andconsider the merits of a given case, bears the burden ofshowing that the deferral standards have not been met.In this case, the General Counsel's argument, that de-ferral is not appropriate, is based on her contention thatthe Joint Area Committee did not consider whetherReuterand Carey wereengagedin concerted activities,an essentialelement of the statutoryissue.However, theGeneral Counsel has failed to establish that, in fact, evi-dence of the concerted nature of the employees' activi-tieswas not before the Committee. Accordingly, underOlin,deferral to the arbitration awards is required.The Board's recent decision inUnitedTechnologiesCorp.,268 NLRB 557 (1984), mandates that I not consid-er the 8(a)(3) issues on their merits but, rather, that Irefer those matters to the arbitral forum. The statutoryissues are,as shown, cognizable under the grievance-ar-bitration provisions of the parties' collective-bargainingagreement.The Respondent has expressed its willingnessto arbitrate the dispute. In these circumstances, theUnited Technologiesdecision requires deferral to the con-tractually created forum under the principles ofCollyerInsulatedWire,192 NLRB 837 (1971).CONCLUSIONS OF LA w1.RespondentCarolina Freight Carriers Corporationis an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Freight Drivers and Helpers Union No. 557, affili-atedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helprs of America is alabor organizationwithin the meaning of Section 2(5) ofthe Act.3.The issuance of letters of warning to, and the sus-pensions of, Reuter and Carey, alleged in the complaint8 SeeSpielbergMfg. Co,112 NLRB 1080 (1955) CAROLINAFREIGHT CARRIERSas violative of Section 8(a)(1) of the Act have been thesubject of grievance arbitration awards and it is appro-priate to defer to those awards and to dismiss the com-plaint inthat regard.4.The 8(a)(3) issues raised by the complaint, concern-ing the Respondent's refusal to permit Reuter to, substi-tute for an absent driver on a bid run, and the, allegedassignment of,fewer layover -runs to him than were as-signedto other -drivers, are appropriate for deferral tothe grievance-arbitration provisions of the collective-bar-gaining agreement between the Respondent and theUnion.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDER443Those portions of the complaint alleging violations ofSection 8(aXl) of, the Actare dismissed,provided that:Jurisdiction of this proceeding is retained for the limit-ed purpose of entertaining an appropriate and timelymotion for further consideration on a proper showingthat (a) the dispute has not, with reasonable promptnessafter the issuance of this decision,,either been resolvedby amicable settlement in the grievance procedure orsubmitted promptly to. arbitration, or (b) the grievance orarbitrationprocedureshavenot been fair and,regular orhave reached a result which is repugnantto the Act.9 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedBoard and all objections to them shall be deemed waived for all pur-Order shall, as provided in Sec. 102.48 of the Rules, be adopted by theposes.